FILED
                                                                                         05/19/2022
                                                                                         05/20/2022
                                                                                    Bowen Greenwood
                                                                                    CLERK OF THE SUPREME COURT

           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         STATE OF MONTANA

                                                                                    Case Number: DA 21-0253



                                  No. DA 21-0253


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

KENT ALLEN TICHENOR,

             Defendant and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor, Appellee is granted an extension of time to and including

June 21, 2022, within which to prepare, serve, and file its response brief.




BG                                                                      Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                              May 20 2022